            Case 2:19-cv-00027-SEH Document 48 Filed 04/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                    BUTTE DIVISION

 PRINCIPAL LIFE INSURANCE
 COMPANY,
                                                   No. CV-19-27-BU-SEH
                  Interpleader-Plaintiff,

 vs.                                               ORDER


ESTATE OF JACK R. SMITH,
ESTATE OF CLYDE R. SMITH JR.,
MARVIN MILLER, EDWARD
JONES TRUST COMPANY, and
JOHN DOES 1-10,

                 Defendants.


       Principal Life Insurance Company's Unopposed Motion to Continue

Preliminary Pretrial Conference and Associated Deadlines 1 is GRANTED in

PART as follows:

       1.       The preliminary pretrial conference set for May 26, 2020, and the

deadlines in the Court's Order of April 6, 2020,2 are VACATED.


       1
           Doc. 47.
       2
           Doc. 45.
Case 2:19-cv-00027-SEH Document 48 Filed 04/20/20 Page 2 of 2
